DETAILED ACTION

Notice of Pre-A/A or A/A Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on September 08, 2021 has been entered. Claim 10 has been amended. No new claims have been added and no claims have been cancelled. Thus, claims 10–16 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 10–16 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 10–16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             

Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving authentication and payment data from a payment method by a user in order to receive and store a payment token by: 
identify a tap from a payment, . .. ;
receive an authentication result and a payment account credential from the payment, . .. , in response to the tap, via wireless communication with the payment, . . ., the authentication result indicative of a biometric authentication of a user at the payment, . . .;
transmit the authentication result and the payment account credential to a network provider, thereby permitting the network provider to request approval to provision a payment account associated with the payment account credential to a payment application, . . .; and
receive and store a token associated with the payment account, . . ., whereby the payment account is provisioned, . . ., 

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “mobile device,” “memory,” “network interface,” “processor,” and “card,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0026], [0032], and [0039] of the specification). 

Dependent claim 13 recites limitations that further define the abstract idea noted in claim 10 as it describes how the transmission of the payment and authentication data are secured via encryption. Dependent claim 14 recites limitations that further define the abstract idea noted in claim 10 as it describes how the user data is being captured in terms of authentication of the user. It also describes how the result of the authentication is transmitted. Dependent claim 15 recites limitations that further define the abstract idea noted in claim 10 as it describes how the payment card is powered. Dependent claim 16 recites limitations that further define the abstract idea noted in claim 10 as it describes the transmission of an authentication result as well as payment credential information to another party based upon the account being one of multiple payment accounts. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to ” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).

Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

6. Claims 10–16 are rejected under 35 U.S.C. §103 as being unpatentable over Noe et al.  (U.S. Pub. No. 2016/0307186) (hereinafter “Noe”) in view of Dua (U.S. Pat. No. 9,235,839) (hereinafter “Dua”).
Regarding claim 10, Noe discloses a mobile device including a memory, a network interface, and a processor coupled to the memory and the network interface, the processor configured to identify a tap from a payment card. Noe states that “[a]s is familiar to those who are skilled in the art, the mobile device 102 may be viewed as a small computing device. The mobile device 102 may include one or more processors that are programmed by software, apps and/or other processor-executable steps to provide functionality as described herein. The software, apps and/or other processor-executable steps may be stored in one or more computer-readable storage media (such as the storage devices 206 and/or the secure element 228) and may comprise program instructions, which may be referred to as computer readable program code means.” (See paragraph [0058]). Noe also states that “[f]or example, the user may be prompted to tap the contactless payment card 104 on the mobile device 102 at a location on the mobile device 102 that is adjacent to the NFC antenna 226 See paragraph [0076]). Noe discloses receiving an authentication result and a payment account credential from the payment card in response to the tap, via wireless communication with the payment card, through the network interface, the authentication result indicative of a biometric authentication of a user at the payment card. Noe states that “[a]t 402, the user (not shown) may operate the mobile device 102 to open a wallet application program (“wallet app”) on the mobile device 102. At least in some embodiments, this may involve the wallet app requiring a user-authentication procedure to be successfully performed by the user. Possible types of user authentication may include biometric authentication (e.g., reading the user's fingerprint) or entry of a PIN required for access to the wallet app.” (See paragraph [0074]). Noe also states that “In the zero-amount transaction represented by block 408, the contactless payment card 104 may also transmit, to the mobile device 102, payment credential data that has been stored in the contactless payment card 104.” (See paragraph [0081]). The reading of the user’s fingerprint is one example of a biometric authentication of a user at the payment card, which is contained in the wallet app.
Noe discloses the use of authentication data in the form of an authentication result, the authentication result indicative of a biometric authentication of a user at the payment card (see above). However, Noe may not describe transmitting both the authentication result and the payment account credential to a network provider, thereby permitting the network provider to request approval to provision a payment account associated with the payment account credential to the a payment application of the mobile device. Dua teaches transmitting both the authentication result and the payment account credential to a network provider, thereby permitting the network provider to request approval to provision a payment account associated with the payment account credential to the a payment application of the mobile device. Dua states that “[t]he actual account information or personal information that is transmitted by the issuer to the wallet application is referred to as the ‘credential.’ The actual credential record that is transmitted to the wallet application by the issuer. . . ” (See col. 32, ll. 18-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noe to incorporate the teachings of Dua to include transmitting both the authentication result and the payment account credential to a network provider, thereby permitting the network provider to request approval to provision a payment account associated with the payment account credential to the a payment application of the mobile device. Doing so would allow for an efficient way to implement a provision a payment account to an application using a verified payment entity. 
Noe discloses receive and store a token associated with the payment account in the memory, whereby the payment account is provisioned to the mobile device.
Noe states that “[i]n some embodiments, the provisioning of the payment credentials may include storing a PAN or payment token and related data in the secure element 228 (FIG. 2) in the mobile device 102. In other embodiments (e.g., where the mobile device does not include a hardware-based secure element), the provisioning of the payment credentials may include storing a PAN or payment token and related data in a secure remote host server (not shown) that provides remote emulation of a secure See paragraph [0093]).

	Regarding claim 11, Noe discloses that the network interface is configured for near-field communication (NFC) and wherein the processor is configured to receive the payment account credential via a NFC connection with the payment card. Noe states that “[t]he mobile device 102 may also include circuitry 224 that is partly or wholly dedicated to implementing NFC communications functionality of the mobile device 102. The mobile device 102 may further include a loop antenna 226, coupled to the NFC circuitry 224. In some embodiments, the NFC circuitry 224 may partially overlap with the control circuitry 204 for the mobile device 102. Moreover, the NFC circuitry 224 is associated with, and may also overlap with, a secure element 228 that is part of the mobile device 102 and is contained within the housing 202.” (See paragraph [0055]).

	Regarding claim 12, Noe discloses that the processor is configured to enable the network interface for NFC connection with the payment card in response to the tap, thereby powering the payment card via the NFC connection. Noe states that “[t]he mobile device 102 may also include circuitry 224 that is partly or wholly dedicated to implementing NFC communications functionality of the mobile device 102. The mobile device 102 may further include a loop antenna 226, coupled to See paragraph [0055]). This is implemented via a tap which Noe discloses above. Noe states that “[f]or example, the user may be prompted to tap the contactless payment card 104 on the mobile device 102 at a location on the mobile device 102 that is adjacent to the NFC antenna 226 (FIG. 2). (See paragraph [0076]).

	Regarding claim 13, Noe may not describe that the processor is further configured to encrypt the authentication result and the payment account credential; and
wherein the processor is configured, in connection with transmitting the authentication
result and the payment account credential, to transmit the encrypted authentication result and the encrypted payment account credential. However, Dua teaches that the processor is further configured to encrypt the authentication result and the payment account credential and wherein the processor is configured, in connection with transmitting the authentication result and the payment account credential, to transmit the encrypted authentication result and the encrypted payment account credential. Dua states that “[a]ccording to a preferred embodiment, the resolved Internet address is used to establish secure real-time communication between WCM 110 and the wallet application on wireless device 200 using the Session Initiation Protocol (SIP) (for example, according to the RFC 3261 standard) to transfer encrypted credentials.” (See col. 8, ll. 1-5). Noe discloses the use of an authentication 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noe to incorporate the teachings of Dua to include that the processor is further configured to encrypt the authentication result and the payment account credential and wherein the processor is configured, in connection with transmitting the authentication result and the payment account credential, to transmit the encrypted authentication result and the encrypted payment account credential. Doing so would allow for increased security with regards to the payment credentials for the user via encryption.  

Regarding claim 14, Noe discloses that the payment card having a memory and a biometric sensor coupled to the memory and wherein the payment card is configured to: capture a fingerprint of the user at the biometric sensor; compare the captured fingerprint to a reference biometric stored in the memory of the payment card; and transmit the authentication result, based on the comparison, to the mobile device. Noe states that “[a]t 402, the user (not shown) may operate the mobile device 102 to open a wallet application program (“wallet app”) on the mobile device 102. At least in some embodiments, this may involve the wallet app requiring a user-authentication procedure to be successfully performed by the user. Possible types of user authentication may include biometric authentication (e.g., reading the user's fingerprint) or entry of a PIN required for access to the wallet app.” (See paragraph 

Regarding claim 15, Noe may not describe that the payment card further includes a power supply. However, Dua teaches that that the payment card further includes a power supply. Dua states that “[a] contactless smart card requires only close proximity to a reader. Both the reader and the card have antennas and it is via this contactless link that the two communicate via radio frequency (RF) when in close proximity. Most contactless cards typically receive power for on-card electronic functions via this electromagnetic signal.”  

Regarding claim 16, Noe discloses a computing device associated with the network provider, said computing device configured to: receive the authentication result and the payment account credential from the mobile device. Noe states that “[a]t 402, the user (not shown) may operate the mobile device 102 to open a wallet application program (“wallet app”) on the mobile device 102. At least in some embodiments, this may involve the wallet app requiring a user-authentication procedure to be successfully performed by the user. Possible types of user authentication may include biometric authentication (e.g., reading the user's fingerprint) or entry of a PIN required for access to the wallet app.” (See paragraph [0074]). Noe also states that “In the zero-amount transaction represented by block 408, the contactless payment card 104 may also transmit, to the mobile device 102, payment See paragraph [0081]).
Noe discloses determining if the payment account is within a range of payment accounts, based at least in part on the received payment account credential and transmit the authentication result and the payment account credential to an issuing party associated with the payment account, when the payment account is within the range of payment accounts. Noe states that “[t]he storage device 304 may store a credentials provisioning application program 310 that controls the processor 300 to enable the payment support service computer 110 to provide provisioning services by which payment accounts may be digitized into payment-enabled mobile devices, in accordance with aspects of the present invention.” (See paragraph [0068]). This transmitting must be done for a number of payment accounts associated with the user. 

Prior Art Not Relied Upon
7. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Yeager (U.S. Pub. No. 2012/0317628) teaches methods and apparatuses for creating a software based secure element reader and a digital credential data delivery system for POS locations using NFC technology. 


Response to Arguments
8.  Applicant’s arguments filed on September 08, 2021 have been fully considered.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Applicant is directed to the above full Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The abstract idea has been restated herein in the 35 U.S.C. §101 rejection analysis in light Applicant’s amendments to the limitations of the claims.  Thus, the rejection of these claims under 35 U.S.C. §101 is maintained. 
Applicant’s arguments concerning the prior art rejection of the claims under 35 U.S.C. §103, including supposed deficiencies in the prior art references regarding the amended claims, are not persuasive. Applicant is directed to the discussion of the references of record above in view of the amended claims and the prior art rejections pertaining thereto, and including revised mapping of the claim elements to the prior art necessitated by Applicant’s amendments.



Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/Amit Patel/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696